Citation Nr: 1215523	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-29 514	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to an increased rating for hypertension, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to February 1993 and from March 1993 to August 2000.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for sleep apnea.

The issue of entitlement to an increased rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had symptoms of a sleep disorder in service and there is post-service continuity of symptomatology demonstrating a nexus between the current sleep disorder and the in-service symptoms.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
As the Board is granting the claim for service connection for a sleep disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An April 2010 VA primary care treatment note reveals that the Veteran has been diagnosed as having sleep apnea and insomnia.  Thus, a current sleep disorder has been demonstrated.

There is also evidence of in-service symptoms of a sleep disorder and of a continuity of symptomatology linking those symptoms to the current sleep disorder.

The Veteran has reported that he began to experience symptoms of a sleep disorder in service in approximately 1999.  For example, in statements dated in July 2006 (VA Form 21-4138) and March 2007 he reported that he experienced chronic daytime fatigue prior to his separation from service and that such symptoms had persisted ever since that time.  He was not formally diagnosed as having a sleep disorder until after service.  

In a May 2007 statement, the Veteran's wife reported that she first noticed a change in the Veteran's sleeping habits upon their arrival at Ford Hood, Texas in 1999.  At that time, he began snoring and experienced chronic daytime fatigue regardless of how much he slept. 

VA treatment records dated from January 2006 to October 2010 indicate that the Veteran reported loud snoring and morning headaches.  He underwent a sleep study in June 2006, during which time he experienced intermittent loud snoring during the majority of his sleep and a significant number of apneas.  He began using a continuous positive airway pressure device to treat his sleep problems.  Diagnoses of sleep apnea and insomnia were provided.

In sum, there is evidence of a current sleep disorder, in-service symptoms of a sleep disorder (e.g. snoring, chronic daytime fatigue), and a continuity of symptomatology in the years since service.  The Veteran is competent to report symptoms of a sleep disorder, such as chronic fatigue, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Although there is no clinical evidence of treatment for sleep problems in service or in the years immediately following service, there is no affirmative evidence to explicitly contradict the Veteran's reports, his wife has reported symptoms such as snoring and chronic fatigue beginning in service, and his reports are otherwise generally consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of symptomatology since service are credible.

As there is evidence of in-service symptoms of a sleep disorder, a current sleep disorder, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed sleep disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a sleep disorder is granted.


REMAND

In a February 2010 rating decision, the RO denied entitlement to an increased rating in excess of 20 percent for hypertension.  In March 2010, the Veteran submitted a notice of disagreement with the February 2010 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a statement of the case as to the issue of entitlement to an increased rating for hypertension.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


